   Case 3:19-md-02885-MCR-GRJ Document 1718 Filed 03/23/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

IN RE: 3M COMBAT ARMS                         Case No. 3:19md2885
EARPLUG PRODUCTS
LIABILITY LITIGATION
                                              Judge M. Casey Rodgers
This Document Relates to All Cases            Magistrate Judge Gary R. Jones


                         REFERRAL AND ORDER

Referred to Judge M. Casey Rodgers on: March 22, 2021
Motion/Pleadings: Motion for Leave to File Reply in Support of Limited
                   Objection and Motion to Modify Common Benefit Order
Filed by: Rick Paul                   on March 22, 2021          ECF # 1717
RESPONSES:
                                         on                          ECF #
      Stipulated         Joint Pldg.
      Unopposed          Consented

                                       JESSICA J. LYUBLANOVITS
                                       CLERK OF COURT
                                       /s/ Kathy Rock
                                       Deputy Clerk: Kathy Rock


      On consideration, the motion is GRANTED. The reply is due on March 30,
2021 and must comply with the Local Rules.
      DONE and ORDERED this 23rd day of March, 2021.


                              M. Casey Rodgers
                              M. CASEY RODGERS
                              UNITED STATES DISTRICT JUDGE
